ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 19 April 2022 for the application filed 1 October 2019 which claims priority to Provisional applications 629754,839; 62/754,790; 62/754,806; 62/754,830; 62/754,820; 62/754,797; 62/754,827 filed 2 November 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
The preamble of Claims 3-4 and 6-18 is amended as follows:
- The integrated modular drone system as in claim…
The preamble of Claims 20 and 23-34 is amended as follows:
- The integrated modular drone system method as in claim…
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 19 April 2022, with respect to claims 1, 3-4, 6-20 and 23-34 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 3-4, 6-20 and 23-34 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-20 and 23-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a drone body supporting at least one removable power module thereon; a control module supported on said drone body for controlling operation of said drone; a plurality of modular rotor nacelle receivers supported on said drone body; at least one modular rotor nacelle for being removably mechanically and electrically connected with at least one of said modular rotor nacelle receivers.; a main power bus interconnecting said power module with said control module, and interconnecting said removable power module with said modular rotor nacelle receivers for powering said control module and said rotor nacelle whenever said power module and said rotor nacelle are associated with said drone body; and a power regulator connected between said power module and said main power bus and said modular rotor nacelle receivers and said main power bus, respectively; and wherein said plurality of modular rotor nacelle receivers are supported on said drone body at equidistant intervals around said drone body; and said drone includes at least a pair of said modular rotor nacelles for being respectively associated with at least a pair of said modular rotor nacelle receivers” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3-4 and 6-18 depend from claim 1 and are therefore also found allowable.
Regarding Claim 19, the prior art of record fails to disclose or teach “providing at least one modular drone having a drone body supporting at least one removable power module thereon, with a control module supported on such drone body for controlling operation of such drone, and with a plurality of modular rotor nacelle receivers supported on such drone body; providing a plurality of modular rotor nacelles for being removably mechanically and electrically connected with corresponding modular rotor nacelle receivers; and selectively outfitting such modular drone with a selected number of such modular rotor nacelles, configured to meet mission requirements of such drone system- wherein such modular drone further includes a main power bus interconnecting such power module with such control module, and interconnecting such removable power module with such modular rotor nacelle receivers for powering such control module and such rotor nacelle whenever such power module and such rotor nacelle are associated with such drone body; and a power regulator connected between such power module and such main power bus and such modular rotor nacelle receivers and such main power bus, respectively; and wherein such plurality of modular rotor nacelle receivers are supported on such drone body at equidistant intervals around such drone body; and such drone includes at least a pair of such modular rotor nacelles respectively associated with at least a pair of such modular rotor nacelle receivers” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  Claims 20 and 23-34 depend from claim 19 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        25 August 2022